Citation Nr: 0421150	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of food 
poisoning.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
colitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, the 
veteran's claims file was returned to his local RO in Waco, 
Texas.

It is noted that the issues on appeal have been characterized 
by the RO as whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for colitis, hiatal hernia, and residuals of food 
poisoning.  However, the issues of colitis and hiatal hernia 
were finally denied in rating decisions issued on different 
dates and the issue of entitlement to service connection for 
residuals of food poisoning has not been previously 
adjudicated.  Accordingly, the Board has recharacterized the 
issues as shown on the preceding page.

Review of the claims file reflects that the veteran had 
perfected appeals as to the RO's denial of service connection 
for hearing loss and tinnitus.  In May 2003, the RO issued a 
Supplemental Statement of the Case which granted service 
connection for these disorders.  This was a full grant of the 
benefits sought on appeal with respect to these issues.  As 
there is no jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level, those issues are not currently in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



FINDINGS OF FACT

1.  Residuals of food poisoning are not shown by the evidence 
of record.

2.  The veteran's claim of entitlement to service connection 
for colitis was previously denied in multiple rating 
decisions, most recently in November 1999.

3.  Evidence received since the November 1999 rating decision 
is either cumulative, redundant, or supports the denial of 
this claim and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for colitis.

4.  The veteran's claim of entitlement to service connection 
for hiatal hernia was previously denied in multiple rating 
decisions, most recently in March 1988.

5.  Evidence received since the March 1988 rating decision is 
either cumulative, redundant, or supports the denial of this 
claim and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for hiatal hernia.


CONCLUSIONS OF LAW

1.  Residuals of food poisoning were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
colitis, and that claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
hiatal hernia, and that claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With respect to the claim of service connection for residuals 
of food poisoning, the Board finds that the passage of the 
VCAA and its implementing regulations does not prevent the 
Board from rendering a decision on the veteran's appeal at 
this time, as all notification and development action needed 
to render a fair decision has, to the extent possible, been 
accomplished.  

Through the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and various 
correspondence and communication from the RO (in particular, 
a letter from the RO dated in October 2001 and a December 
2001 telephone communication (prior to the rating decision on 
appeal) as well as a February 2004 letter from the RO), the 
appellant has been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  Moreover, 
in the February 2004 letter, the appellant was advised as to 
what information VA had received, what information VA would 
obtain for him, how he can help VA in substantiating his 
claims, and what the evidence must show to support his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  Upon consideration of the foregoing, the 
Board finds that proper VCAA notice was furnished to the 
appellant in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes available 
service medical records, private and VA treatment records, VA 
examination reports, correspondence from the appellant, and 
numerous statements from his family and friends.  In 
addition, the record in this case also includes a transcript 
of the veteran's personal hearing testimony before a hearing 
officer at the RO.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claim under consideration and that 
adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the claim is ready to be considered on 
the merits.  

Service Connection

The veteran claims entitlement to service connection for 
residuals of food poisoning.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reflect that he was 
treated for acute gastroenteritis in March 1944.  The 
remainder of his service medical records are silent with 
respect to complaints of or treatment for gastrointestinal 
impairment.  

Similarly, although the claims file contains extensive post-
service treatment records, these records are negative for 
complaints of or treatment for food poisoning or residuals 
thereof.

Although the veteran was notified of the evidence he needed 
to submit to support his claim, to include a current 
gastrointestinal disorder resulting from an injury suffered 
or disease contracted in service, he has not indicated that 
such evidence is available.  

After reviewing the evidence of record, the Board concludes 
that service connection for residuals of food poisoning 
cannot be granted because there is no current identifiable 
disability.  See also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Specifically, the veteran's service medical 
records reflect that gastroenteritis resolved without 
residual disability and there is no medical evidence of 
current chronic gastrointestinal impairment.  Accordingly, 
based upon a review of the evidence currently of record, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for residuals of 
food poisoning.  

In this regard, the Board acknowledges that the veteran has 
expressed his belief that he has current residuals of food 
poisoning for which he was originally treated in service; 
however, it is well-settled that as a layperson without 
medical training he is not competent to render an opinion 
concerning medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App.  492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (2001).




New and Material Evidence

The veteran is seeking service connection for colitis and 
hiatal hernia.  Specifically, he claims that he presently 
experiences impairment of the colon and a hiatal hernia which 
originated during his period of military service.  He states 
that he was treated for appendicitis and gastroenteritis in 
service and he continues to experience colon impairment and a 
hiatal hernia as a result of these incidents.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).

The Board notes that, although the March 2002 rating decision 
as well as the September 2002 Statement of the Case and May 
2003 Supplemental Statement of the Case reflect that the RO 
considered the issue of whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for colitis and hiatal hernia, the question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence which is sufficient to 
reopen the claims of entitlement to service connection for 
colitis and hiatal hernia has been presented.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a).

In this case, the veteran's claim of entitlement to service 
connection for colitis was initially denied in an unappealed 
September 1969 rating decision based on the finding that the 
available evidence was not adequate to establish service 
connection for colitis.  In a subsequent unappealed rating 
decision, issued in October 1982, the RO denied entitlement 
to service connection for hiatal hernia based on the finding 
that evidence failed to show hiatal hernia in service.  

The October 1982 denial of service connection for hiatal 
hernia was confirmed by Deferred or Confirmed Rating 
Decisions, dated in February 1988 and March 1988.  Similarly, 
by a November 1999 rating decision, the RO determined that 
new and material evidence to reopen the claim of entitlement 
to service connection for colitis had not been received.  

Thereafter, by a March 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for colitis and hiatal hernia.  The 
veteran appealed this decision.

The November 1999 rating decision is final with respect to 
the issue of service connection for colitis and the March 
1988 rating decision is final with respect to the issue of 
hiatal hernia under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Accordingly, the veteran's claims of entitlement to service 
connection for colitis and hiatal hernia can only be reopened 
on the basis of new and material evidence submitted since the 
final rating decisions.

At the time of the November 1999 and March 1988 rating 
decisions, the evidence consisted of service medical records, 
post-service VA and private treatment records, and statements 
in support of the veteran's claim from his family and 
friends.  The service medical records are silent with respect 
to colitis and hiatal hernia.  The post-service treatment 
records show an initial diagnosis of colitis in 1955 and an 
initial diagnosis of hiatal hernia in 1964.  Statements on 
behalf of the veteran from his family and friends essentially 
reflect that he was healthy when he entered military service 
and he has experienced chronic abdominal pains since his 
discharge from military service.  

The evidence added to the claims file since the November 1999 
and March 1988 rating decisions consists of post-service VA 
and private treatment records, additional statements from the 
veteran's family and friends, and a transcript of the 
veteran's personal hearing testimony.  This evidence is new 
in that it was not previously of record.  It does not, 
however, bear directly and substantially upon the specific 
matter under consideration, the nexus between the veteran's 
current colon related complaints and findings of hiatal 
hernia and his period of military service.  These treatment 
records document extensive current treatment, to include 
colon related complaints and findings of hiatal hernia; 
however, they are silent with respect to the veteran's period 
of military service or any findings of or treatment for 
colitis or hiatal hernia during such service.  Similarly, the 
statements from the veteran's family and friends as well as 
his personal hearing testimony essentially reiterate 
statements which were provided in connection with the prior 
rating decisions.  Accordingly, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board concludes 
that the evidence submitted subsequent to the November 1999 
and March 1988 rating decisions is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), and the veteran's 
application to reopen his claims of entitlement to service 
connection for colitis and hiatal hernia must be denied.

The veteran's current contentions as well as the statements 
provided by his family and friends on his behalf are 
essentially duplicative of those of record and considered by 
the RO in connection with the November 1999 and March 1988 
rating decisions.  The Board notes that to the extent that 
any of these statements may be interpreted as attempting to 
show a link to service, lay assertions of medical causation 
cannot serve as a predicate to reopen the veteran's claims.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In sum, the pertinent question is whether colitis and hiatal 
hernia were incurred as a result of the veteran's period of 
military service.  For reasons set forth above, the various 
items of evidence received since the November 1999 and March 
1988 rating decisions either reiterate contentions advanced 
at that time or do not address the question of a causal 
connection to service.  As such, the Board finds that none of 
the newly received evidence, either by itself or in 
connection with evidence already of record, is so significant 
that it must be considered to fairly adjudicate the merits of 
the veteran's claims.  In other words, new and material 
evidence has not been received and the veteran's claims are 
not reopened.


ORDER

Entitlement to service connection for residuals of food 
poisoning is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for colitis, and the appeal is 
denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for hiatal hernia, and the 
appeal is denied as to this issue.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



